El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En la solicitud se expone que habiendo adquirido la peti-cionaria por remate seis fincas en pago de un pagaré hipote-cario, después Inocencia Quevedo como dueña de otro pagaré, siguió procedimiento ejecutivo hipotecario contra esas fincas, las que en remate fueron vendidas, una de ellas a la Señora Quevedo, y las cinco restantes a su hijo político Jaime Fer-nández : que en vista de esto la peticionaria American Trading Co. presentó demanda contra Inocencia Quevedo a fin de que se declarase la nulidad del procedimiento que contra ella siguió dicha señora y que produjo la venta y adjudica-ción de las fincas, así como que se ordene la cancelación de la inscripción de la hipoteca que garantiza el pagaré en que ba-só su acción la Sra. Quevedo, en cuanto a las expresadas fincas de la American Trading Co.; que por virtud de tal demanda presentó en 2 de abril último, moción jurada a la corte para que nombrase un síndico para esas fincas, en tanto se resolvía *357la contienda promovida respecto de ellas, fundándose en lo expuesto en la demanda y además: (a) en que habían sido re-matadas las fincas; (&) en la información y creencia que te-nía la peticionaria de que sería despojada de la posesión de las fincas, las qne sufrirían perjuicios por defectuoso cultivo y porque sus frutos serían malversados; y (c) que tales actos causarían irreparables perjuicios a la peticionaria. Por úl-timo alega que la corte, después de una comparecencia a la que concurrieron la peticionaria, Jaime Fernández e Inocen-cia Quevedo por sus abogados, sin que éstos presentaran opo-sición jurada ni prueba alguna, concretándose únicamente a argumentar, decidió en 30 de abril declarando sin lugar la moción.
Contra esta orden se recurre alegando que no es apelable, que infringe' las secciones 369 y 370 de los Estatutos Revisa-dos (Efectividad de sentencias), y también el artículo 182 apartado Io. y 5°., del Código de Enjuiciamiento Civil y que se trata de corregir errores de procedimiento. -
El Código de Enjuiciamiento Civil no concede apelación contra la orden recurrida. (Véase el art. 295, No. 3, y las sen-tencias.)
Salvá et al. v. Sucesión Borrás, 8 D. P. R., 203.
Moreno v. Martínes, 10 D. P. R., 525.
Fernández et al. v. Foix et al., 16 D. P. R., 262.
Balasquide v. Rossy, resuelto en febrero 9, 1912.
Los errores de procedimiento que se alegan no demues-tran que la corte baya faltado a los trámites de la ley, sino que expresan que el juez bizo mal uso de su discreción al ne-garse a nombrar un síndico.
El mero becbo de que no se baga oposición jurada a una solicitud también jurada para que se nombre un síndico, no es razón para que éste deba necesariamente ser nombrado, si la solicitud en sí misma es insuficiente para lo' que se pide.
En el presente caso el fundamento de ella es que los de-mandados cuidarán mal las fincas y malbaratarán sus pro-*358ductos; mas, sin embargo, falta el fundamento principal de que esto pueda suceder, pues a la fecha de esa solicitud los de-mandados no tenían las fincas en su poder, sino que se hallan en el del demandante y sólo existe el temor de que los deman-dados tomen posesión de ellas y lleguen a disfrutarlas en la manera que presume.
Lo expuesto demuestra claramente que no hubo error de procedimiento ni falta de jurisdicción en la orden de la corte, y debe desestimarse la solicitud para que se expida el auto solicitado.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.